Citation Nr: 1822697	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-32 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for tinnitus disability.

2.  Entitlement to service connection for bilateral hearing loss (BLHL).

3.  Entitlement to an increased rating for lumbosacral muscular strain disability, currently evaluated as 10 percent disabling.

4.  Whether new and material evidence has been presented to reopen a service connection claim for entitlement to a cardiac disorder, to include coronary artery disease (CAD).

5.  Whether new and material evidence has been presented to reopen a service connection claim for entitlement to hypertension (HTN).

6.  Whether new and material evidence has been presented to reopen a service connection claim for entitlement to a respiratory disorder, (claimed as asthma), to include chronic obstructive pulmonary disease (COPD).

7.  Whether new and material evidence has been presented to reopen a service connection claim for entitlement to meningitis residuals.

8.  Whether new and material evidence has been presented to reopen a service connection claim for entitlement to a bilateral hip disorder (claimed as arthritis).

9. Whether new and material evidence has been presented to reopen a service connection claim for entitlement to a bilateral leg disorder (claimed as arthritis).

10.  Whether new and material evidence has been presented to reopen a service connection claim for entitlement to a bilateral arm disorder (claimed as arthritis).

11.  Whether new and material evidence has been presented to reopen a service connection claim for entitlement to anemia.

12.  Whether new and material evidence has been presented to reopen a service connection claim for entitlement to an acquired psychiatric disorder, to include depression.

13.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran served on active duty from October 1970 to April 1974

This matter is on appeal from March 2012 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) in a July 2017 Board hearing, and a record of the proceeding has been associated with the claims file.

Although the RO ultimately adjudicated the Veteran's service connection claims on the merits, the majority of these issues were originally denied by the RO in a May 2005 rating decision.  Accordingly, before the Board may reopen any previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been presented sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  Accordingly, the claims have been re-characterized as noted on the cover page of this decision.

The issues of entitlement to TDIU and for service connection for an acquired psychiatric disorder, and arthritis of the bilateral arms, hips and legs are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2017 prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to an increased rating for tinnitus.

2.  The most probative evidence of record establishes that the Veteran's current BLHL is due to acoustic trauma he experienced during service.

3.  The Veteran's anemia did not have its onset in service or within one year of his discharge and is not etiologically related to service.

3.  For the entire period on appeal, the Veteran's back disability did not result in forward flexion to less than 60 degrees, or a combined range of motion to less than 120 degrees, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour; ankylosis; intervertebral disc syndrome resulting in incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; or associated objective neurologic abnormalities. 

4.  Entitlement to service connection for heart, respiratory, and psychiatric disorders, as well as service connection for anemia, HTN, meningitis, and bilateral arm, leg, and hip disorders were last denied by the RO in a May 2005 rating decision; but the Veteran did not initiate an appeal or submit new and material evidence within one year. 

5.  Evidence added to record since the May 2005 rating decision is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claims of service connection for an acquired psychiatric disorder, anemia, and bilateral arm, hip and leg disorders.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to an increased rating for tinnitus has been met by the Veteran.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The May 2005 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.1100, 20.1103 (2017).

3.  Evidence received since the May 2005 rating decision concerning the Veteran's acquired psychiatric disorder, anemia, and bilateral hip, leg and arm disorders is new and material; and the claims of service connection are reopened as to those issues.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156(a) (2017).

4.  New and material evidence has not been received, and the claims of service connection for heart and respiratory disorders, meningitis residuals, and HTN may not be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

5.  The criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

6.  The criteria for a grant of service connection for anemia has not been met.  38 U.S.C. § 1110, 1131, 1154, 5103, 5103A, and 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

7.  The criteria for a rating in excess of 10 percent for the Veteran's back disability have not been met.  38 U.S.C. §§ 1155 , 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code (DC) 5243, General Rating Formula for Diseases and Injuries of the Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has withdrawn the appeal of entitlement to an increased rating for tinnitus.  See July 2017 Board hearing transcript ("respect to the tinnitus claim...we will formally withdraw that").  Hence, regarding this issue, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and the appeal for entitlement to an increased rating for tinnitus, is dismissed.

New and Material

The Veteran seeks to reopen his previously denied claims of entitlement for service connection for heart, respiratory, and psychiatric disorders, as well as service connection for anemia, HTN, meningitis, and bilateral arm, leg, and hip disorders.  These matters were decided by a May 2005 rating decision which was not timely appealed and is now final.

Generally, a claim which has been denied in a final decision may not thereafter be reopened and allowed.  38 U.S.C. § 7104(b), 7105(c).  However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim.  38 U.S.C. § 5108 (2012). "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In the May 2005 rating decision, service connection for anemia and arthritis of the bilateral hips, legs and arms, were denied in part due to the absence of current diagnoses.  See May 2005 rating decision.  Regarding the Veteran's acquired psychiatric disorder, the denial was based in-part upon the negative conclusion of the December 2004 VA examiner.  The evidence received since May 2005 and relevant to reopening the claim includes new medical evidence reflecting current diagnoses of anemia and arthritis of the arms, legs, and hips, and mental health treatment records which appear to contradict the conclusion reached by the December 2004 VA examiner.  See i.e. February 2009 Pre-Operative note ("Neuromusculoskeletal arthritis site: knee/hip...anemia"); February 2010 Physical Therapy consult ("shoulders hurt...diagnosis: osteoarthritis"); July 2010 Dr. Davis note ("continues to have trouble in his relationships with women and feels that part of this is due to the military and how they handled situations while he was overseas in Germany.")  As a result, the Board finds that this evidence is new and material, because it is neither cumulative nor redundant, relates to an unestablished fact, and raises the possibility of substantiating the claim.  Accordingly, the claims of service connection for an acquired psychiatric disorder, anemia and arthritis of the bilateral hips, legs and arms, is reopened.  38 C.F.R. § 3.156(a).

Regarding the claims of entitlement to service connection for heart and respiratory disorders, meningitis residuals, and HTN, none of the additional evidence added to the record is new evidence that bears positively on the instant claim.  The Veteran provided testimony at his July 2017 Board hearing, but his reports and accounts were previously documented, and are not new.  No evidence received since May 2005 is new evidence that tends to show that any of the claimed disabilities are etiologically related to his service or to a service-connected disability, nor that he is currently suffering from any residuals of his in-service meningitis diagnosis.  Although he continues to report that his current COPD,  HTN, CAD are related to service, no lay or medical evidence provided since the original denial demonstrates anything other than a current diagnosis of these disorders, diagnoses which existed at the time of the May 2005 decision and were considered in conjunction with that denial.

Accordingly, nothing new received for the record since the May 2005 rating decision relates materially to the threshold unestablished fact necessary to substantiate the claims of service connection heart and respiratory disorders, meningitis residuals, and HTN, or raises a reasonable possibility of substantiating such claims.  Hence, the Board finds that new and material evidence has not been received, and that the claims of service connection for heart and respiratory disorders, meningitis residuals, and HTN may not be reopened.


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R.
 § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

BLHL

The Veteran asserts that his bilateral hearing loss is the result of acoustic trauma experienced during service as a member of the United States Air Force where he was exposed to "aircraft and machinery with sporadic provision/use of HPDs."  See January 2013 VA examination.

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80   (2007) (upholding the validity of 38 C.F.R. § 3.385  to define hearing loss for VA purposes).  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

The January 2013 VA examination report establishes bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  Service treatment records show normal hearing acuity at service entrance, the presence of hearing loss as defined in Hensley in 1972, and then a hearing loss disability when examined in connection with his service discharge in 1974.  The January 2013 examiner thought that because the severity of the Veteran's current hearing loss was less than when measured in 1974, it was unlikely the findings at service separation was valid.  Therefore, he concluded the Veteran's current hearing loss was unrelated to service.  

Despite the current examiner's adverse opinion, the fact remains that hearing loss was noted during service, and the Veteran currently has a hearing loss disability.  Although the examiner offers a reasonable conjecture as to the validity of the in-service test results, it remains a conjecture.  In the Board's view, this places the evidence at least in equipoise on the question of whether the Veteran's current hearing loss was incurred in service.  Resolving that question in favor of the Veteran, a basis upon which to establish service connection for bilateral hearing loss has been presented.  


Anemia

The claim of entitlement to service connection for anemia has been reopened.  The Veteran contends that he has had a low iron condition since childhood which was worsened by service.  See July 2017 Board Hearing transcript.

As noted above, medical records received since the May 2005 rating decision indicate a diagnosis of anemia.  Thus, the Veteran has provided evidence of a current disability. 

However, service treatment records do not indicate any complaint of or treatment for a anemia or a low iron condition.  The Veteran has generally alluded to having anemia since his youth.  However, the Board finds the contemporaneous treatment records from 2009 to the present are the only indications of this diagnosis and are more probative than the Veteran's statements made decades after the time in question.  

Additionally, to the extent that the Veteran's statements can be interpreted as an assertion that his current anemia is related to service, the Board finds him not competent to provide such an opinion.  While the Veteran is competent to report such readily observable symptoms as weakness or fatigue which may accompany iron deficiency, as a lay person he is not competent to diagnose or opine as to the etiology of anemia, first shown on lab work over 30 years after service.  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence regarding the etiology of his current anemia.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Moreover, the only evidence of a possible connection between the Veterans current disability and service are the Veteran's own conclusory statements, and these statements are not sufficient to trigger VA's obligation to obtain and examination or opinion.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed.Cir. 2010) (conclusory lay assertion of nexus is insufficient to entitle claimant to provision of VA medical examination).

In the absence of any in-service disease or injury; or any nexus with service, the Board finds that a preponderance of the evidence is against a finding that the Veteran's anemia had an onset in service or within one year of his separation from service or that it is related to service.  Accordingly, service connection must be denied.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate DCs identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the General Rating Formula for Diseases and Injuries of the Spine, a rating of 20 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5242, General Rating Formula for Diseases and Injuries of the Spine (2017). 

When evaluating a musculoskeletal disability, VA must consider functional loss due to pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

In addition to the General Rating Formula, the Formula for Rating IVDS Based on Incapacitating Episodes provides for a 20 percent rating with evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; and a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).

Any neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  See Note (1).


Facts & Analysis

The assigned 10 percent evaluation for the Veteran's low back disorder fully contemplates all muscle spasm and gait symptoms, as well as all motions other than flexion; these need not be further discussed here.  The evidence of record, including the January 2013 VA examination and corresponding medical treatment records, consistently indicate pain-free flexion to greater than 60 degrees.  There is no evidence of favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes (doctor-prescribed bedrest) having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Moreover, the symptoms of pain and discomfort identified in the treatment record overwhelmingly concern the Veteran's non-service connected cervical spine disorder, as opposed to his low back disability.  There accordingly exists no basis for an underlying low back rating in excess of 10 percent.  38 C.F.R. § 4.71, DC 5235-5243.  

The remaining question for the Board becomes whether there exist associated objective neurologic abnormalities for which separate compensable evaluations might be warranted, but based on the evidence of record, including the January 2013 VA examination, there exists no current diagnosis of a neurological disability for which to assign a separate evaluation.


ORDER

Entitlement to an increased rating for tinnitus, is dismissed.

New and material evidence having been received, the petition to reopen service connection for an acquired psychiatric disorder, anemia and arthritis of the bilateral hips, legs and arms, is granted.

The appeals to reopen claims of service connection for heart and respiratory disorders, meningitis residuals, and HTN, are denied.

Entitlement to service connection for bilateral hearing loss, is granted.

Entitlement to service connection for anemia, is denied.

Entitlement to an increased rating for lumbosacral muscular strain disability, is denied.


REMAND

In light of the above decision, the claims for entitlement to service connection for an acquired psychiatric disorder, and arthritis of the bilateral hips, legs and arms have been reopened.

Regarding entitlement to an acquired psychiatric disorder, the Board finds that in light of the evidence presented since May 2005, the issue should be remanded for an additional VA medical examination and report.  In this case, the December 2004 VA examiner found the Veteran clearly had a dysthmic disorder that predated service due to "childhood abuse that he received from his mother."  The examiner did not provide a rationale in support of this conclusion which explained (1) how there is clear evidence that the current depression disorder predated service but did not manifest itself in its current form until after service; or (2) address whether the other diagnoses reflected in the record clearly and unmistakably existed prior to service.  This is of some significance in light of the private treatment records associated with the claims file in which the Veteran appears to indicate that his current depression began during service.  See i.e. July 2010 Dr. Davis note.

Regarding the musculoskeletal claims, the Veteran contends that his current arthritis had its onset during service.  See July 2017 Board Hearing transcript ("what point did you start having trouble with arthritis?... During when I got over in Germany.  I started, it started bones started aching and stuff... you have to walk around those for eight hours and it was cold in Germany.")

While the Veteran's service treatment records are negative for a diagnosis of arthritis, the Veteran may report ongoing joint pain and discomfort.
Thus, there are current diagnoses of arthritis that have been indicated as having their onset in service.  As the Veteran has not been afforded a VA examination for his musculoskeletal claims, the Board finds that the low threshold of McLendon has been met.  Thus, he must be provided an examination to determine the etiology of his arm, leg and hip arthritis.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The claim for a TDIU must also be remanded.  The current Board decision granted service connection for BLHL and remanded the Veteran's claims for service connection for an acquired psychiatric disorder and for arthritis of the bilateral arms, legs and hips.  Thus, the claim for a TDIU is intertwined with these claims and will also be remanded.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran a medical examination with corresponding report from an appropriate examiner regarding the claimed acquired psychiatric disorder.  

The claims file and all electronic records should be made available to the examiner. All indicated tests and studies should be accomplished and the findings reported in detail.  Considering all of the record, and noting the Veteran's April 1974 Self-Report of Medical History indicating complaints of depression, nervousness and sleeplessness, the examiner should provide a response to the following: 

a) Is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered service with a pre-existing psychiatric disorder? 

b) If so, did that psychiatric disorder increase in severity beyond its natural progression during service? 

c) If the Veteran DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) enter service with a pre-existing psychiatric disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that any current psychiatric disorder had its onset in service or is otherwise related to an in-service disease or injury? 

A fully articulated medical rationale for any opinions expressed should be set forth in the examination report. The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  

3. Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his musculoskeletal disabilities to include arthritis of the bilateral arms, legs and shoulders.  All necessary tests and studies related to the claim should be conducted.

The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current musculoskeletal disabilities had their onset during, or were otherwise related to an in-service disease or injury.  

A complete rationale should be provided for all opinions expressed, to include a discussion of the Veteran's lay statements and testimony regarding ongoing symptoms beginning in service and continuing through to the present.

4. Finally, readjudicate the issues remaining on appeal, to include TDIU. If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


